Citation Nr: 0406988	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  98-03 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
an ulcer disorder and, if so, whether the reopened claim 
should be granted.

2.	Whether there was clear and unmistakable error in a May 
12, 1975 rating decision that denied entitlement to 
service connection for an ulcer disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
March 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1995 and August 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

By way of procedural history, the Board notes that in 
conjunction with his claims on appeal, in a May 2000 letter, 
the RO advised the veteran that he was scheduled for a 
hearing at the RO before a Veterans Law Judge in July 2000.  
However, he failed to appear for the scheduled hearing.  In 
an August 2000 memorandum to the RO, the veteran's accredited 
service representative requested that the veteran be afforded 
the opportunity to testify before a Board member in a 
videoconference hearing.  In a December 2000 letter to the 
veteran in response to his hearing request, a Veterans Law 
Judge gave him the opportunity to provide good cause for not 
appearing at the scheduled July 2000 hearing at the RO.  He 
was advised to submit his response within thirty days of the 
letter's date, but the veteran did not respond to the letter.  
In February 2001, the Board denied the veteran's claim for an 
increased rating for residuals of a fracture of the right 
(major) 3rd metacarpal and remanded to the RO his claims as 
to whether new and material evidence was submitted to reopen 
a claim for service connection for an ulcer disorder and 
whether there was clear and unmistakable error in a May 1975 
rating decision.  In April 2003, the veteran testified at a 
hearing at the RO before the undersigned regarding his 
remaining two claims on appeal.

The Board also observes that in his initial May 1975 claim, 
and in his January 1995 request to reopen his claim for 
service connection for an ulcer disorder, the veteran 
maintained that he had an ulcer disorder that was incurred 
during active military service.  However, in his March 1996 
notice of disagreement, he argued that his ulcers were the 
result of VA medication evidently prescribed for his service-
connected hand disability.  Nevertheless, the Board notes 
that a new etiological theory does not constitute a new 
claim.  Ashford v. Brown, 10 Vet. App. 120 (1997). Although 
the veteran has continued to claim service connection for an 
ulcer disorder, he has variously sought to base his claim on 
a new theory, taking VA prescribed medication caused his 
ulcer, as noted in March 1996.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996) (new diagnosis constitutes a basis for 
new claim on the merits, whereas newly suggested etiology for 
old diagnosis warrants analysis on a new and material 
evidence basis).

The veteran's claim for service connection for an ulcer 
disorder and his claim as to whether there was clear and 
unmistakable error in a May 1975 rating decision that denied 
service connection for an ulcer disorder are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will provide notification if further action is required on 
the part of the appellant.


FINDINGS OF FACT

1.  An unappealed May 1975 RO rating decision denied service 
connection for an ulcer disorder.

2.  The evidence added to the record since the May 1975 
rating decision bears directly and substantially upon the 
specific matter under consideration regarding service 
connection for an ulcer disorder, and is so significant as to 
warrant readjudication of the merits of the claim on appeal.


CONCLUSION OF LAW

Evidence received since the May 1975 rating decision that 
denied service connection for an ulcer disorder is new and 
material, and the claim for service connection for an ulcer 
disorder may be reopened.  38 U.S.C.A. §§ 5100-5103A, 5106, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 
3.304, 20.1103, 20.1104, 20.1105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter - Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published new regulations, which were created for the 
purpose of implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
mentioned in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened. 

II.  New and Material Evidence

The RO, in a decision dated in May 1975, denied the veteran's 
claim of entitlement to service connection for an ulcer 
disorder.  The RO found at the time that the veteran's ulcer 
disorder pre-existed his active military service and was not 
aggravated by service.  The veteran did not perfect an appeal 
of the RO's decision and it became final.

The evidence of record at the time of the May 1975 RO 
decision that denied service connection for an ulcer disorder 
includes the veteran's service medical records.  On a report 
of medical history completed in March 1969 when he was 
examined for entry into service, the veteran checked yes to 
having a history of stomach, liver or intestinal trouble.  
When examined that day, a gastrointestinal disorder was not 
reported and he was found qualified for active service.  The 
veteran entered service in May 1969.  Service medical records 
indicate that, in August 1969, the veteran was seen in the 
clinic for complaints of epigastric and substernal pain after 
eating and gave a seven-year history of having that type of 
pain.  Upon examination, the clinical impression was a need 
to rule out peptic disease-esophagitis.  Similar complaints 
were made in December 1969, and in January 1970 the veteran 
underwent an upper gastrointestinal (upper GI) x-ray series 
that revealed a deformed duodenal bulb with a post bulbar 
ulcer associated with irritability and spasm.  That record 
also shows that the veteran had a one-year to eighteen-month 
history of epigastric pain.  A February 1970 clinical entry 
includes an impression of a possible active duodenal ulcer.  
When examined for separation in March 1970, it was noted that 
the veteran had a healed post bulbar ulcer.  

The May 1975 rating decision was final based upon the 
evidence then of record.  However, a previously finally 
denied claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
May 1975 decision, which was the most recent final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge at 1363.

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  Of significance in the present matter, is language 
in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in section 5108 
of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in January 1995, the regulations in effect 
prior to August 29, 2001 are for application.  Nevertheless, 
to whatever extent the new rules have changed the approach to 
developing evidence in claims, they have not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted, an application to reopen the veteran's current 
claim was received by the RO in January 1995.  The evidence 
added to the record includes VA and non-VA medical records 
and medical statements, dated from 1991 to 2003, and the 
veteran's oral and written statements.

The VA medical records, dated from May 1991 to August 1998, 
reveal that in January 1994 the veteran reported having 
occasional indigestion that was relieved by taking Mylanta.  
A July 1994 record reflects his history of having ulcers, 
gastritis and a spastic colon.  When seen in August 1994, the 
veteran complained of a gastrointestinal disturbance with 
increased intolerance to high fiber foods.  The diagnosis 
included spastic colon.  A September 1994 record includes a 
diagnosis of a possible irritable colon.  A possible 
irritable colon is also noted on a March 1995 treatment 
record.  

In January 1997, the veteran underwent VA examination.  
According to the examination report, the veteran gave a 
history of epigastrium pain in 1969 and that he was diagnosed 
with duodenal ulcer in 1970 after he was hospitalized at St. 
Alban's Hospital.  The ulcer disorder was treated with bland 
diet and Maalox and, in the 1980s, the veteran underwent an 
upper GI series at the VA medical facility in Northport, New 
York, when he was advised that the ulcer was healed.  The 
veteran continued to experience recurrent daily epigastric 
pain, despite dietary restrictions.  It was noted that the 
veteran reported daily pain that apparently lasted the entire 
day and that, in the VA examiner's opinion, was certainly not 
typical of a peptic ulcer.  The diagnosis was history of a 
duodenal ulcer.

In a March 2003 written statement, O.A. L., M.D., said he 
reviewed the veteran's medical records.  Dr. O.A.L. noted 
that the veteran's examination at entrance into service was 
within normal limits, although the veteran reported that he 
experienced occasional stomach pains that were apparently not 
considered pertinent by the examining physician.  Further, 
Dr. O.A.L. noted that six months after entering service the 
veteran was seen for substernal and epigastric pain after 
eating and, in January 1970, was diagnosed with peptic ulcer 
disease that was confirmed by upper GI x-rays.  It was noted 
that after service VA treated the veteran for the ulcer 
disorder.  In Dr. O.A.L.'s opinion, since there were no 
findings of ulcer disease when examined for entry into 
service and the disease was diagnosed six months after 
induction, it was evident that the veteran's stomach ulcer 
disease was service connected or, at the very least, 
aggravated by service.

At his April 2003 Board hearing, the veteran testified that 
when examined for induction into service in 1969, he reported 
that he had a nervous stomach.  The veteran noted that he was 
never treated by a doctor for the problem.  He indicated that 
while in service he was hospitalized for approximately two 
weeks and diagnosed with a duodenal ulcer, a deformed bulb, 
gastritis and a spastic colon.  The veteran still experienced 
abdominal distress and said all his post service medical 
treatment was provided by VA during which time he was 
diagnosed with spastic colon and gastritis.  He said he 
currently took a prescribed antacid for his stomach problem 
and was seen in the hospital emergency room several times in 
the last year for stomach pain.  He underwent at least one 
upper GI series and thought he might have had two through the 
years and also underwent endoscopies and colonoscopies.  The 
veteran stated that he was scheduled to be examined in the 
gastrointestinal clinic soon. 

As noted above, the veteran has asserted that he has an ulcer 
disorder and that the disorder had its origin during his 
period of active service.  His service medical records note 
that he was diagnosed with a peptic ulcer in January 1970.

The evidence received since the May 1975 decision consists of 
VA and non-VA medical records and the veteran's written and 
oral statements.  In the March 2003 written statement, Dr. 
O.A.L. said that as there were no findings of ulcer disease 
when the veteran was examined for induction into service, and 
as the disease was diagnosed six months after his induction, 
it was evident to the physician that the veteran's stomach 
ulcer disease was service connected or, at the very least, 
aggravated by service.  This evidence is new, and does bear 
directly on the question of whether the veteran has an ulcer 
disorder related to active military service.  In the Board's 
opinion, under the Federal Circuit Court case law, this 
evidence provides a more complete picture of the veteran's 
disability and its origin, and thus does bear directly and 
substantially upon the specific matter under consideration 
and is so significant as to warrant reconsideration of the 
merits of the claim on appeal.  See Hodge, supra.  Thus, this 
evidence is new and material, and we may reopen the veteran's 
claim of entitlement to service connection for an ulcer 
disorder.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the VCAA provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for an ulcer disorder, 
and will issue a final decision once that development is 
complete, if the case is ultimately returned to the Board. 


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for an ulcer disorder 
is reopened, and the appeal is, to that extent, granted.


REMAND

The VCAA substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See 38 U.S.C.A. §§ 5100-
5103A, 5106-7.  VA has published regulations implementing 
many of the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 
(Nov. 19, 2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

The veteran seeks service connection for an ulcer disorder.  
Service medical records reflect that in January 1970, 
approximately six months after entering service, he was 
diagnosed with peptic ulcer disease.  In a March 2003 written 
statement, Dr. O.A.L. opined that, as there was no mention of 
ulcer disease when the veteran was examined for entry into 
service and peptic ulcer disease was diagnosed six months 
after induction, it was evident that the veteran's stomach 
ulcer disease was service-connected or, at the very least, 
aggravated by service.  The Board believes that, in light of 
Dr. O.A.L.'s opinion linking the veteran's current ulcer 
disorder to active service, and in the interest of fairness 
and due process, the veteran should be afforded a VA 
examination to determine the etiology of any ulcer disorder 
found to be present.
 
Further, it appears that some of the veteran's service and VA 
treatment records may not have been obtained.  At his April 
2003 Board hearing, the veteran testified that he was 
hospitalized for approximately two weeks for treatment of his 
ulcer disorder while in service.  However, available service 
medical records are not referable to the hospitalization, 
although results of an upper GI series are in the file.  The 
Board believes efforts should be made to obtain any records 
of the veteran's hospitalization from the National Personnel 
Records Center.

Further, the veteran also testified that VA initially treated 
him for an ulcer disorder in the 1970s at the VA medical 
facility in Northport, New York and that he continued to be 
treated there through the 1980s until the present.  He 
reported undergoing at least one upper GI series, possibly 
two, and colonoscopies and endoscopies, said he was seen in 
the emergency room for stomach pain several times in the last 
year and was scheduled to be seen soon in the 
gastrointestinal clinic and indicated that he took prescribed 
antacid medication for his current gastrointestinal disorder.  
However, only VA medical records dated from May 1991 to 
August 1998 are in claims file.  The earlier and more recent 
medical records are not in the claims file and there is no 
evidence in the file that the RO attempted to obtain them.  
VA medical records concerning treatment prior to a Board 
decision are constructively deemed to be before the Board.   
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Here, the record suggests that 
additional VA medical evidence might be available that is not 
available to the Board at this time.  See 38 U. S. C. A § 
5103(a).

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding the 
veteran's claims.  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time, particularly in view of the Federal Circuit's 
decision in DAV v. Secretary, supra.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.  Such notice should specifically 
apprise the veteran of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA bears 
the burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which to 
submit any evidence or information.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
specifically request copies of all medical 
records associated with the veteran's 
hospitalization at the U.S. Naval Hospital, 
St. Albans, New York, for treatment of a 
gastrointestinal disorder in approximately 
January and February 1970.  If necessary, 
the RO should contact the medical facility 
directly to determine where records 
regarding the veteran's treatment are 
currently located.  All requests for records 
and responses should be associated with the 
claims file.

3.  The RO should then request all pertinent 
medical records (including notes, labs, 
imaging, procedures, problem lists and 
consultations) regarding the veteran's 
treatment for a gastrointestinal disorder 
from the VA Medical Center in Northport, New 
York, for the period from 1970 to May 1991 
and from August 1998 to the present.  

4.  The veteran should be scheduled for 
appropriate VA gastrointestinal examination 
to determine the etiology of any 
gastrointestinal disorder found to be 
present.  A complete history of the claimed 
disorder should be obtained from the 
veteran.  Prior to the examination, the 
examiner should review the claims folder, 
including the appellant's service medical 
records, particularly those dated in March 
and August 1969 and January 1970.  All 
indicated tests and studies should be 
performed and all clinical findings reported 
in detail.  The examiner is requested to 
address the following matters: (a) does the 
appellant currently have an ulcer disorder, 
or other chronic gastrointestinal disability 
(or disabilities)? (b) if he has such a 
disability (or disabilities), does it 
represent a disease process or the residuals 
of an injury? (c) taking into consideration 
the evidence incorporated in the service 
medical records, relevant postservice 
medical records and March 2003 statement 
from Dr. Lindefjeld, when was the disability 
(or disabilities) incurred? (d) If any 
disability was incurred before March 1969, 
was there an increase in disability, beyond 
the natural progress of the disorder, during 
the period of military duty? (e) If any 
diagnosed disability was incurred after 
March 1969, the examiner is requested to 
provide an opinion concerning the etiology 
of any ulcer disorder or gastrointestinal 
disease found to be present, to include 
whether it is at least as likely as not 
(i.e., at least a 50-50-probability) that 
any currently diagnosed ulcer disorder or 
gastrointestinal disease was caused by 
military service, or whether such an 
etiology or relationship is less than likely 
(i.e., less than a 50-50 probability).  The 
examiner is specifically requested to 
address the opinions expressed in Dr. 
Lindefjeld's March 2003 statement.  A 
complete rationale should be provided for 
all opinions expressed.  The claims files 
should be made available to the reviewer 
prior to the examination, and the 
examination report should indicate whether 
the veteran's medical records were reviewed.

5.  Thereafter, the RO should readjudicate 
the veteran's claims for service connection 
for an ulcer disorder and, and considering 
any additionally obtained service medical 
records and VA medical records prior to 
1975, whether there was clear and 
unmistakable error in a rating decision of 
May 12, 1975 that denied entitlement to 
service connection for ulcer disease.  If 
the benefits sought on appeal remain denied, 
the veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues currently 
on appeal since the February 2003 SSOC.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



